department of the treasury washington d c tax_exempt_and_government_entities_division date nov employer_identification_number legend b x dear sir or madam contact person identification_number telephone number to ev uil no we have considered your ruling_request dated date for a ruling that the proposed early termination of x will not constitute self-dealing under sec_4941 of the code x is a charitable_remainder_unitrust described in sec_664 of the internal_revenue_code and a split-interest trust described in sec_4947 as a unitrust x pays out each year the lesser_of x's net_income as defined in sec_643 or of the net fair_market_value of x's assets x's donor has died only one of x's several income beneficiaries b is still alive sec_4946 the remainder beneficiary is a church described in sec_501 the trustee is an affiliate of the church b is a child of the grantor and thus a disqualified_person under in recent years the payout from x to the income_beneficiary has averaged less than of the net fair_market_value in accordance with modern portfolio investment theory the trustee has invested the assets for total return a combination of distributable income and nondistributable capital appreciation rather than seeking to maximize the annual distributable income the income_beneficiary is dissatisfied with the relatively low payouts the trustee is faced with the uncomfortable situation of balancing its fiduciary obligations to the income and remainder beneficiaries in a marketplace that currently favors capital appreciation over the production of distributable income to alleviate the difficulty x proposes to terminate and to distribute to the income and remainder beneficiaries lump sums equal to the present_value of their respective interests effective on the date of termination x represents that the values will be determined using the discount rate in effect under sec_7520 of the code on the date of termination and using the methodology under sec_1_664-4 of the regulations for valuing interests in charitable_remainder trusts the termination procedure will comply with state law which permits early termination upon consent of all beneficiaries provided that all income and remainder interests are vested ie there are no contingent income beneficiaries and no individuals have retained the right to change the remainder beneficiaries that all income beneficiaries are of full legal capacity and that the trust does not by its terms prohibit early termination all interested parties the beneficiaries the trustee and the state attorney_general will consent to the termination b's physician is a specialist in internal medicine and has been b's physician for over years the physician recently conducted a physical examination of b and has signed an affidavit under penalties of perjury that to the best of his knowledge and belief b has no medical_condition that is expected to result in a shorter longevity than that set forth in table v of sec_1_72-9 of the income_tax regulations for a person of b's age b has also signed an affidavit under penalties of perjury that to the best of b's knowledge and belief b has no medical_condition that is expected to result in a shorter longevity than that set forth in table v of sec_1_72-9 of the regulations for a person of b's age sec_508 of the code provides that a private_foundation shall not be exempt from taxation under sec_501 unless its governing instrument includes certain provisions requiring action so as not to subject itself to taxes under sections of the code sec_4941 a of the code imposes an excise_tax on disqualified persons for each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code defines self-dealing as including any direct or indirect-- a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person or e transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4947 of the code provides in pertinent part that in the case of a_trust which is not exempt from tax under sec_501 not all of the unexpired interests of which are devoted to charitable purposes and which has amounts in trust for which a charitable deduction was allowed sec_507 and sec_4941 apply as if such trust were a private_foundation sec_4947 of the code provides that sec_4947 shall not apply with respect to any amounts payable under the terms of such trust to non-charitable income beneficiaries sec_1_508-3 of the income_tax regulations provides generally that a private foundation's governing instrument shall be deemed to conform with the requirements of sec_508 of the code if valid provisions of state law have been enacted which i require action so as not to subject the foundation to taxes under sections of the code or ii treat the required provisions as contained in the foundation's governing instrument sec_1_508-3 of the regulations provides generaily that any provision of state law described in sec_1_508-3 shall be presumed valid as enacted and in the absence of state provisions to the contrary to apply with respect to any foundation that does not specifically disclaim coverage under state law either by notification to the appropriate state official or by commencement of judicial proceedings sec_1_508-3 of the regulations provides that in order for a private_foundation or trust described in sec_4947 to receive the benefit of coverage under any state statute which makes applicable the requirements of sec_508 where the statute by its terms does not apply to a governing instrument which contains a mandatory direction conflicting with any of such requirements such organization must indicate on its annual return required to be filed under sec_6033 or sec_6012 in the case of a_trust described in sec_4947 that its governing instrument contains no mandatory directions which conflict with the requirements of sec_508 as incorporated by the state statute general language in a governing instrument empowering the trustee to make investments without being limited to those investments authorized by law will not be regarded as a mandatory conflicting direction sec_1_508-3 of the regulations provides generally that a split-interest trust described in sec_4947 of the code is subject_to the provisions of sec_508 to the extent that sec_4947 applies sections to such a_trust sec_53_4941_d_-1 of the foundations and similar excise_taxes regulations provides that it is immaterial whether a transaction results in a benefit or a detriment to the private_foundation in determining whether the transaction is an act of self-dealing sec_53 d -2 f of the foundations and similar excise_taxes regulations provides that the fact that a disqualified_person receives an incidental or tenuous benefit from the use by a foundation of its income or assets will not by itself make such use an act of self- dealing sec_53_4947-1 of the regulations provides that the provisions of sec_507 of the code shall not apply to a_trust described in sec_4947 or by reason of any payment to a beneficiary that is directed by the terms of the governing instrument of the trust and is not discretionary with the trustee or in the case of a discretionary payment by reason of or following the expiration of the last remaining charitable interest in the trust sec_53_4947-1 of the regulations sets forth the following examples h creates a sec_4947 trust under which the income is to be paid for example years to r a sec_501 organization upon the expiration of years the trust is to terminate and distribute all of its assets to s another sec_501 organization distribution of the corpus of the trust to s will not be considered a termination of the trust's private_foundation_status within the meaning of sec_507 example h creates a_trust under which x a sec_501 organization receives dollar_figure per year for a period of years remainder to s h's son h is allowed a deduction under sec_2522 for the present_value of x's interest when the final payment to x has been made at the end of the 20-year period in accordance with the terms of the trust the provisions of sec_4947 will cease to apply to the trust because the trust no longer retains any amounts for which the deduction under sec_2522 was allowed however the final payment to x will not be considered a termination of the trust's private_foundation_status within the meaning of sec_507 example j creates a charitable_remainder_annuity_trust described in sec_664 under which s j's son receives dollar_figure per year for life remainder to be distributed outright to p an organization described in sec_501 j is allowed a deduction under sec_170 for the value of the remainder_interest placed in trust for the benefit of p and the provisions of sec_4947 apply to the trust at the death of s the trust will terminate and all assets will be distributed to p however such final distribution to p will not be considered a termination of the trust's private_foundation_status within the meaning of sec_507 the proposed distribution in early termination of x is an act of self-dealing under sec_4941 of the code as it is a transfer to the income_beneficiary of some of the assets of x the question is whether sec_4941 applies to the proposed transaction since x is described in sec_4947 of the code sec_4941 applies to x except with respect to amounts payable under the terms of such trust to income beneficiaries under sec_4947 the terms within the four corners of the trust instrument do not provide for early termination of the trust prior to the death of the last surviving income_beneficiary however the state law provisions allowing for early termination under the prescribed circumstances may be considered as implied terms of the trust instrument in the similar situation of sec_508 state laws are regarded as fulfilling the governing instrument requirements for split-interest_trusts absent a prevailing conflicting clause in the trust instrument the state court does not consider the provisions of x's trust instrument to be conflicting whether sec_4941 of the code applies depends on whether the proposed allocation of trust assets to the income_beneficiary may properly be considered as payable under the terms of such trust and directed by the terms of the governing instrument of the trust and not discretionary with the trustee under sec_53_4947-1 e of the regulations the critical question in our view is whether early termination may be expected to result in a greater allocation of the trust assets to the income_beneficiary to the detriment of the charitable_beneficiary than a non-early termination the possibility of gamesmanship by the income_beneficiary and whipsawing of the service exists here x's proposed allocation method is reasonable if the income_beneficiary has no knowledge of a medical_condition or other circumstance likely to result in a shorter life expectancy than that predicted by the actuarial_tables otherwise an early termination would tend to deprive the charity of its benefit and would be inconsistent with the charitable deduction allowed to the donor of the trust remainder trust could not terminate early without paying the termination_tax under sec_507 in the latter case a charitable we find in favor of the taxpayer here because all of the following circumstances exist state law allows the early termination all beneficiaries favor the early termination the trustee will use the income_tax regulations’ formula for determining the present values of the income and remainder interests in a charitable_remainder_trust the income beneficiary's longstanding physician who is experienced and well-qualified in his profession has conducted a physical examination and stated under penalties of perjury that he finds no medical_condition expected to result in a shorter-than-average longevity under sec_1_72-9 of the regulations and the income_beneficiary has signed a similar statement accordingly we rule as follows the proposed early termination of x will not constitute self-dealing under sec_4941 of the code upon termination x should file final tax and information returns in accordance with sec_6012 and sec_6034 of the code this ruling is directed only to x sec_61 k of the code provides that it may not be used or cited as precedent because this letter could help resolve any future tax questions you should keep a copy of this ruling in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours signed terrell m berkovsky terrell m berkovsky manager exempt_organizations technical group
